     Case 3:21-cv-00211-RAH-ECM-KCN Document 131 Filed 05/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                                EASTERN DIVISION

THE STATE OF ALABAMA, et al.,               )
                                            )
        Plaintiffs,                         )
                                            )
v.                                          ) Case No. 3:21-cv-211-RAH-ECM-KCN
                                            )                (WO)
UNITED STATES DEPARTMENT                    )
OF COMMERCE, et al.,                        )
                                            )
        Defendants.                         )

                                         ORDER

        On May 17, 2021, Plaintiffs filed a Motion to Introduce Supplemental Evidence in

Support of Their Motion for Preliminary Injunction (Doc. 129), in which they incorporated

a supporting memorandum brief. Accordingly, it is hereby

        ORDERED that on or before May 21, 2021, Defendants shall file a response setting

forth their position as to why the Plaintiffs’ motion should not be granted.

        DONE, on this the 19th day of May, 2021.


                                         /s/ Kevin C. Newsom
                                   KEVIN C. NEWSOM
                                   UNITED STATES CIRCUIT JUDGE

                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE


                                          /s/ R. Austin Huffaker, Jr.
                                   R. AUSTIN HUFFAKER, JR.
                                   UNITED STATES DISTRICT JUDGE
